DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 1/20/2022. Claims 2-3 were cancelled.  Claims 1 and 4-24 are now pending in the application. 
2.	The previous 35 USC 112 rejections of claims 1-24 are withdrawn in light of Applicant’s amendment and remarks.  
Claim Analysis
3.	Summary of Claim 1:
A polymer composite comprising a first polymer, a second polymer, and

a plurality of particles dispersed in a matrix of the first polymer, wherein the first polymer and the particles have a first surface energy difference and the second polymer and the particles have a second energy difference, wherein the first energy difference is larger than the second energy difference, and

wherein the particles are surrounded by the second polymer, wherein the first surface energy difference is in the range of 1 to 20 mJ/m2 and the second surface energy difference is in the range of 1 to 20 mJ/m2, and the particles are in a line along a dispersed phase of the second polymer.

 
Claim Rejections - 35 USC § 102/103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020 as evidenced by Bitnis et al. (“Physiochemical properties of organoclay filled polylactic acid/natural rubber blend bionancomposites”, Composites Science and Technology, 72 (2012), 305-313).
Regarding claims 1, 4-8, 12-13, 15-16, Bitinis, et al. (Carbohydrate Polymers) teach bionanocomposites where the nanofillers, the matrix or both come from bio-based, renewable resources, wherein the nanofillers are organoclays thereby reading on the plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA) thereby reading on the matrix of a first polymer, wherein the PLA is blended with a natural rubber thereby reading on the second polymer as required by the instant claim. Bitinis, et al. teach the modified organoclay has alkyl apolar chains that increase the affinity of the clay towards the NR domains thereby reading on the “the particles are surrounded by a second polymer having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer” as required by the instant claim (3.4. Morphology of the optimized bionanocomposites). Regarding claims 4-6, and claims 12-13, Bitnis et al. teach the NR (natural rubber; second polymer) was fixed at 10 wt% and the 
Bitnis et al. (Carbohydrate Polymers) are silent regarding the surface energy difference between the first polymer and the particle and the surface energy between the second polymer and the particle. Bitnis et al. are further silent on the particles being in a line along a dispersed phase of the second polymer. Regarding claims 5-6, Bitnis et al. (Carbohydrate Polymers) are further silent regarding the diameter of the dispersed phase and the viscosity ratio of the second polymer to the first polymer. Regarding claims 12-13, Bitnis et al. are silent whether the particles are isotropic or anistropic. 

The surface energy between the polymers and particle, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the particle being isotropic/anisotropic are functions of the components and the composition. Bitnis et al. teach the same components forming the same composition comprising a plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA), wherein the PLA is blended with a natural rubber as set forth in the rejection above. Therefore, the surface energy between the PLA and NR and the particles, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the isotropic/anisotropic property in the components and the composite of Bitnis et al. will be the same surface energy as required by the instant claims. Furthermore, Bitnis et al. (Composites Science and Technology; incorporated by reference in Carbohydrate Polymers) teach bionanocomposites where the nanofillers, the matrix or both come from bio-based, renewable resources, wherein the nanofillers are organoclays, wherein the organoclays present in the polylactic acid form big agglomerates (p. 309 second paragraph). As such, the organoclays of Bitnis (Carbohydrate Polymers) form “big agglomerates” as evidenced by Bitnis (Composites Science and Technology). These agglomerates are expected to have particles that are in a line along the dispersed phase of the second polymer, as required by the instant 

	Regarding claim 9, Bitnis et al. teach the ratio of PLA/NR is 90/10 wt% thereby reading on the claimed weight ratio (Introduction).
	 Regarding claim 10, Bitnis et al. teach the particle is present in an amount of 1-5 wt% (2.3 Processing of the bionanocomposites, Fig. 6, Fig. 8).
	Regarding claim 11, Bitnis et al. teach the NR (natural rubber; second polymer) was fixed at 10 wt% and the particle loading varied from 1 to 5 wt% (2.3 Processing of the bionanocomposites) thereby reading on the weight ratio of particle to second polymer as required by the instant claim.
	Regarding claim 14, Bitnis et al. teach the particle diameter is from 5 and 10 nm (3.1.1. Unmodified cellulose nanocrystals) thereby reading on the claimed range.
	 	 

Claim Rejections - 35 USC § 103
5.	Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020 as evidenced by Bitnis et al. (“Physiochemical properties of organoclay filled polylactic acid/natural rubber blend bionancomposites”, Composites Science and Technology, 72 (2012), 305-313), in view of Choy, et al. (WO 2016080789 A1; English Machine Translation incorporated herewith). 
Regarding claims 17-20, Bitinis, et al. as evidenced by Bitnis et al. teach the polymer composite according to claim 1. Bitnis et al. teach a nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (C15A) (Introduction).
Bitinis, et al. are silent regarding the anisotropic particle being a mixture of hydrophobic organic clay and hydrophilic natural clay. Bitnis et al. are further silent on the natural clay being composition of anionically charged aluminum or magnesium silicate layers, and cations of sodium ions or potassium ions filling between the anionically charged aluminum or magnesium layers. 
	Choy et al. teach organic nano-clay polymer composites comprising cationic or anionic clay having hydrophilicity, wherein the polymers have hydrophobicity (p. 6), wherein the nanoclay can be substituted with synthetic or natural layered aluminosilicates such as montmorillonite, hectorite, and saponite, wherein the aluminosilicate is negatively charged and to neutralize this negative charge there is a layered structure in which cations, that is Na+, are contained between the aluminosilicate layers (p. 7). Choy et al. offer the motivation of using the aluminosilicate layers nanoclay in a polymer composite due to its ability to offer flame retardant properties while increasing thermal stability and mechanical properties (p. 5). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hydrophobic organic clay and hydrophilic natural clay with anionically charged aluminosilicate 
	Regarding claim 21, Choy et al. teach the alkylammonium ions having alkyl groups between 1 to 10 carbon atoms (claim 7).
	Regarding claim 22, Bitnis et al. teach the nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (Introduction).
	Regarding claims 23, Bitnis et al. in view of Choy et al. do not particularly teach the mixing weight ratio of organic clay to natural clay. 
	However, Choy et al. teach the the nanoclay offers improved flame retardant properties while increasing thermal stability and mechanical properties (p. 5). The amount of organic clay to natural clay will affect the resulting flame retardant and mechanical properties of the final product. Therefore, the amounts of organic clay to natural clay can be optimized to reach the desired thermal stability and mechanical properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 24, the calcium carbonate is an optional embodiment of claim 17. As such, the disclosure of Bitnis et al. in view of Choy et al. are considered to meet the claimed weight ratio as set forth above for claim 23.

Response to Arguments
6.	Applicant’s arguments, see p. 1-6, filed 1/20/2022, with respect to the rejections of claims 1, 7-11 and 14-16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763